Citation Nr: 1045815	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from July 
1978 to March 1981 and again from March 1981 to December 1984

This matter comes before the Board of Veterans' Appeals following 
a July 2010 Order of the Court of Appeals for Veterans Claims 
(CAVC or "the Court") granting a joint motion for partial 
remand (JMR) of the issue indicated above.  
 
This matter was originally before the Board in December 2009 on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

The Veteran claims his paranoid schizophrenia is due to his 
military service. 

As indicated in the introduction, the Veteran had two different 
periods of military service.  His first period of service from 
July 1978 to March 1981 resulted in an honorable discharge 
whereas his second period of service from March 1981 to December 
1984 resulted in an other-than-honorable discharge for reasons of 
misconduct.

In a July 1996 decision, the Board concluded that the Veteran's 
character of discharge for his second period of service was a bar 
to VA benefits pursuant to 38 C.F.R. §§ 3.1(d), 3.12(a) (2010).  
The Veteran did not appeal this decision and, therefore, it is 
final.  See 38 C.F.R. § 20.1100 (2010).

In December 2009, the Board denied this present claim seeking 
entitlement to service connection for paranoid schizophrenia 
citing the 1996 Board decision and again concluding that the 
Veteran's claim was barred as a matter of law.  That is, in the 
2009 Board decision, the Board indicated that the Veteran was not 
contesting the 1996 Board decision or otherwise disputing his 
character of discharge.  Rather, the Veteran was merely seeking 
entitlement to service connection for his schizophrenia claiming 
his symptoms began during his second tour of duty.  Accordingly, 
in 2009, the Board concluded the 1996 Board decision was final 
and binding with regard to the Veteran's current claim.  See 38 
C.F.R. § 20.1302 (2010) (indicating, a "previously issued Board 
decision will be considered binding only with regard to the 
specific case decided.").

Within the December 2009 Board decision the Board further noted 
that the Veteran's service treatment records from his first 
period of service were not of record, but found the omission 
harmless error because the Veteran, at that time, was not 
claiming his psychiatric disorder stemmed from his first period 
of active service.

On appeal to the CAVC, in contrast, the Veteran now claims his 
psychiatric disorder may have stemmed from either his first or 
second period of service.  The Veteran still does not appear to 
be contesting his character of discharge, but now, for the first 
time, claims his psychiatric disorder may have begun during his 
"honorable" period of military service.  Accordingly, the Board 
finds a remand necessary to obtain the Veteran's service 
treatment records for his first period of service as they are not 
currently of record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (indicating that federal records are considered part of 
the record on appeal since they are within VA's constructive 
possession).

Within the Veteran's initial claim, dated May 2005, the Veteran 
indicated he is collecting disability benefits from the Social 
Security Administration (SSA).  This fact is further noted within 
the July 2010 JMR.  The U.S. Court of Appeals for Veterans Claims 
has held that, where VA has notice that the Veteran may be 
receiving disability benefits from the SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, and 
the supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), emphasizes the need for VA to obtain 
records from other Government agencies.  See 38 U.S.C.A. § 5103A 
(b)(3), (c)(3) (West 2002). Under the circumstances presented 
here, the RO should request the Veteran's SSA medical records in 
conjunction with his application for benefits, to the extent they 
exist.

The RO/AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from August 2006 to the present and 
complete any further development that may be warranted upon 
receipt of the new evidence.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from 
the VA Medical Center in Kansas City, 
Missouri from August 2006 to the present. All 
efforts to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available.

2.  Obtain the Veteran's service treatment 
records for his military service from July 
1978 to March 1981 from the NPRC or any other 
appropriate agency.  All efforts to obtain 
these records should be fully documented, and 
the agencies must provide a negative response 
if records are not available.

3.  Contact the Social Security 
Administration for the purpose of obtaining a 
copy of the decision and all medical records 
relied upon in conjunction with any filed 
claim by the Veteran for SSA disability 
benefits. Any attempts to obtain records that 
are ultimately unsuccessful, should be 
documented in the claims folder.

4.  After completion of the above and receipt 
of any additional evidence, the RO/AMC should 
complete any additional development warranted 
by the new evidence, to include affording the 
Veteran a VA examination if necessary for a 
complete adjudication of the claim. 

5. After the above is complete readjudicate 
the Veteran's claim.  If the claim remains 
denied, provide the Veteran a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

